DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114 
A request for continued examination, in the “Request for Continued Examination (RCE) - 03/11/2022”, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.
Status of Claims
Applicant’s amendment of claims 1 and 21 in “Claims - 03/11/2022” with the “Amendment Submitted/Entered with Filing of CPA/RCE - 03/11/2022”, have been acknowledged.  
Prior to this office action claims 1-22 were pending for prosecution, of which, claims 11-20 were withdrawn, without traverse, in “Response to Election / Restriction Filed - 06/18/2021”, and claims 1-10 and 21-22 were being examined on their merits. 
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The whole claim 21, after this amendment, will read as follows:
21. (Examiner Amended) A method of fabricating and packaging an ohmic micro-electro-mechanical system (MEMS) switch device, comprising: 
constructing the ohmic MEMS switch device on a fused silica substrate using a thin-film microfabrication process, the ohmic MEMS switch device having one or more contacts that consist of ruthenium (Ru); 
within a first processing chamber, forming a layer of ruthenium dioxide (RuO2) on an outer surface of each of the one or more contacts; 
within a second processing chamber that is separate from the first processing chamber, bonding a fused silica cap to the fused silica substrate, thereby hermetically sealing the ohmic MEMS switch device within a sealed cavity formed by the cap and the substrate, the bonding occurring in a bonding atmosphere that has a proportion of oxygen within a range of 0.05% to 30%, such that, after the ohmic MEMS switch device has been hermetically sealed within the sealed cavity, 
a cavity atmosphere within the sealed cavity is substantially the same as the bonding atmosphere and
Claims Cancellation: This application is in condition for allowance except for the presence of claims 11-20 directed to switching apparatus, non-elected claims without traverse in “Response to Election / Restriction Filed - 06/18/2021”.  It is further noted that the independent claim 11 was not amended to accommodate the subject matters for which claim 1 and/or 21 are being allowed. Accordingly, claims 11-20 have been cancelled. See MPEP FP 8.07. 
In view of the above, this office action considers claims 1-10 and 21-22 are presented for examination.
Allowable Subject Matter 
Claims 1-10 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (see MPEP 1302.14).
Regarding independent claims 1, 21.  the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ “Remarks - 03/11/2022- Applicant Arguments/Remarks Made in an Amendment” and the " examiner Initiated Interview PTO-413 or 413B Interview Summary” along with the amended claims over  “Claims - 03/11/2022”, are persuasive, and are in all probability evident from the record for  the references of the Prior Art of record and considered pertinent to the applicant's disclosure in further searches and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a method of fabricating and packaging an ohmic micro-electro-mechanical system (MEMS) switch device, comprising steps of: inter alia, “within a second processing chamber that is separate from the first processing chamber, bonding a cap to the substrate, a cavity atmosphere within the sealed cavity is substantially the same as the bonding atmosphere and has a proportion of oxygen within the range of 0.05% to 30%.”, as recited in claim 1, and variation of those in claim 21.
Regarding claims 2-10 and 23, these are allowed because these inherit the allowable subject matter from claims 1 and 21, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moazzam Hossain whose telephone number is (571)270-7960.  The examiner can normally be reached on Mon to Thursday 8.30 A.M -5.00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
March 16, 2022